Citation Nr: 0721296	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  99-19 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1971 to May 
1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for procedural and 
evidentiary considerations in April 2001 and October 2005, 
and that the action requested by these remands has been 
accomplished to the extent possible.  However, based on the 
results from a recent Department of Veterans Affairs (VA) 
examination in November 2006, the Board finds that remand is 
again required in this case.  


REMAND

In response to the Board's previous remand in October 2005, 
the veteran was furnished with additional VA examination in 
November 2006, at which time the examiner did not find that 
the veteran met the criteria for a diagnosis of PTSD, but did 
conclude that the veteran suffered from a psychotic disorder, 
not otherwise specified, which had its onset more likely than 
not during military service.  Thus, the examiner's opinion is 
not based on the existence of some stressor that produced 
symptoms after service, but rather on the finding that there 
is evidence of symptoms during service that were early 
manifestations of the currently diagnosed psychosis, not 
otherwise specified.  The Board's preliminary review of the 
service medical records does not disclose any treatment that 
was characterized as treatment for a possible psychosis 
during service.  The Board further notes that in the November 
2006 examination report and the December 2006 addendum 
report, the examiner at no time mentions the evidence of 
symptoms during service that he finds to constitute the early 
manifestations of the veteran's psychosis.  It should also be 
noted that a medical opinion based on an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993). 

Therefore, in an additional effort to assist in the 
substantiation of the veteran's claim, the Board will remand 
the case to give the November 2006 VA examiner an opportunity 
to provide a supplemental opinion as to the in-service 
evidence of symptoms he finds to constitute the early 
manifestations of the veteran's currently diagnosed psychosis 
disorder.  In the event that the same examiner is not 
available, the veteran should be afforded a new VA 
psychiatric examination and opinion as to whether it is at 
least as likely as not that any current psychosis is related 
to service.  The examiner should also specifically comment on 
any in-service evidence of symptoms he or she deems to 
constitute early manifestations of any currently diagnosed 
psychotic disorder.

Accordingly, the case is REMANDED for the following action:

1.  The November 2006 VA examiner, Dr. 
James O. Van Bavel, should be contacted 
at the Hampton, Virginia VA Medical 
Center, and requested to provide a 
supplemental opinion as to the in-
service evidence of symptoms he finds 
to constitute the early manifestations 
of the veteran's currently diagnosed 
psychosis.  The claims file should be 
made available to the examiner for 
review in connection with the 
preparation of any supplemental report.  

In the event Dr. James O. Van Bavel is 
not available, the veteran should be 
afforded a new VA psychiatric 
examination to determine the etiology 
of any currently diagnosed psychosis.  
The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  
The examiner should state whether it is 
at least as likely as not that any 
current psychosis is related to service 
or a period of one year following 
service.  The examiner should also 
specifically comment on any in-service 
evidence of symptoms he or she deems to 
constitute early manifestations of any 
currently diagnosed psychosis.

2.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
veteran's claim should be readjudicated.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


